Evans, Judge,
concurring specially. I concur in the opinion and judgment because the summary judgment law requires a defendant, who moves for summary judgment, to knock down the allegations of the plaintiff’s petition. Here the re-written complaint alleges that Strother Ford, Inc. negligently inspected plaintiff’s car; and that the wreck was "caused by the negligence of the defendants.” Prior to the new Civil Practice Act such allegations would have been subject to demurrer as alleging conclusions only, but now all allegations of pleadings are construed mo,st favorably toward the pleader. Strother Ford does make out a very strong case, showing that the wreck occurred two days after the inspection, and that the car operated perfectly in hazardous driving during the interim. There is nothing except very general and vague allegations in the complaint to suggest the car was defective at the time it was inspected or immediately after. But, under Code Ann. § 81A-156 (Ga. L. *531966, pp. 609, 660; 1967, pp. 226, 238) and such cases as Raider v. Rayette-Faberge, Inc., 123 Ga. App. 328, 329 (181 SE2d 83); and Candler General Hospital v. Purvis, 123 Ga. App. 334 (1) (181 SE2d 77), the plaintiff’s case, though very weak, was enough to withstand the onslaught of a motion for summary judgment.